BUSINESS TRAVEL ACCIDENT QUOTA SHARE REINSURANCE AGREEMENT ARTICLEPAGE COVERAGE 2 TERM 2 SPECIAL TERMINATION 3 TERRITORY 4 EXCLUSIONS 4 DEFINITIONS 5 NET RETAINED LIABILITY 6 EXTRA CONTRACTUAL OBLIGATIONS 6 RESERVES AND FUNDING 7 DELAYS, ERRORS, OR OMISSIONS 10 ENTIRE AGREEMENT/AMENDMENTS 10 ACCESS TO RECORDS 10 INSOLVENCY 10 ARBITRATION 11 SEVERABILITY 13 TAXES 13 FEDERAL EXCISE TAX 13 CURRENCY 13 SERVICE OF SUIT 14 COMPLIANCE 15 AGENCY 15 COUNTERPARTS 15 INTERMEDIARY 16 EXHIBIT A QUOTA SHARE 18 EXHIBIT B PER PERSON EXCESS OF LOSS 20 EXHIBIT C PER POLICY AGGREGATE EXCESS OF LOSS 22 ATTACHMENT A ATTACHMENT B [Missing Graphic Reference]
